CARE JO" parse wig MoI aoCFTTATGAS/2f) PROF ROTC
COURT FoR THE WESTERN DESTRECT oF PEWS revhcn

UNTIED SIATES OF AMERICA >

) Cotminal Wb? 0-14
| J )
KURT COFANO )

Motion TO WAIVE RIGHT 10 COUNSEL

 

 

 

 

 

 

 

TL. Kort Cofana, the. undecsigned hereby walve my
Cights tp Counse.| under the. Federal Condtitucion' S
Sixth Ameadment. This Waiver of the rraht te conse!
is beina Made. Knawinaly. intelligently, and Voluatacily.
L_understund and aml cwane of the nature of the!
Chacaes, the (nae of allowable punishments, and
am Fully infoomet!_of the risks of proceedina. pe <.
TL hove. the willinaness to adhere ty £ fetere
otecedura| and evi dentiacy rules. and vnderStond.

as aght fQ COUNSE. end. thel difficul [ties > of PO
re pce Se ato Hon.

 

 

Lt iS for these. FZASONS that my request te
Proceed poo. Se Should. he. 1s ated. | |

 

 

Respecttu y > boynitfect,

 

 

 

AUG 17 2021 Kat, Maio

CLERK U.S. DISTRICT COURT
WEST, DIST. OF PENNSYLVANIA,

Kurt Ce om O
Butte Cou WA Maso
ian wWaghike ton Stroot
ec, ean Bylvania bool
